 


 HR 3114 ENR: To provide funds to the Army Corps of Engineers to hire veterans and members of the Armed Forces to assist the Corps with curation and historic preservation activities, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3114 
 
AN ACT 
To provide funds to the Army Corps of Engineers to hire veterans and members of the Armed Forces to assist the Corps with curation and historic preservation activities, and for other purposes. 
 
 
1.FindingsCongress finds the following: (1)The Corps of Engineers and other Federal agencies are required to preserve and catalogue artifacts and other items of national historical significance that are uncovered during the course of their work (notably under part 79 of title 36, Code of Federal Regulations). 
(2)Uncatalogued artifacts within the care of Federal agencies are stored in hundreds of repositories and museums across the Nation. (3)In October 2009, the Corps of Engineers, Center of Expertise for the Curation and Management of Archaeological Collections, initiated the Veterans’ Curation Program to employ and train Iraq and Afghanistan veterans in archaeological processing. 
(4)The Veterans’ Curation Program employs veterans and members of the Armed Forces in the sorting, cleaning, and cataloguing of artifacts managed by the Corps of Engineers. (5)Employees of the Veterans’ Curation Program gain valuable work skills, including computer database management, records management, photographic and scanning techniques, computer software proficiency, vocabulary and writing skills, and interpersonal communication skills, as well as knowledge and training in archaeology and history. 
(6)Since 2009, a total of 241 veterans have participated in the Veterans’ Curation Program, including the current class of 38 participants. Of the 203 graduates of the program, 87 percent have received permanent employment in a field related to training received under the program or chosen to continue their education. (7)Experience in archaeological curation gained through the Veterans’ Curation Program is valuable training and experience for the museum, forensics, administrative, records management, and other fields. 
(8)Veterans’ Curation Program participants may assist the Corps of Engineers in developing a more efficient and comprehensive collections management program and also may provide the workforce to meet the records management needs at other agencies and departments, including the Department of Veterans Affairs. 2.Training and employment for veterans and members of Armed Forces in curation and historic preservation Using available funds, the Secretary of the Army, acting through the Chief of Engineers, shall carry out a Veterans’ Curation Program to hire veterans and members of the Armed Forces to assist the Secretary in carrying out curation and historic preservation activities. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
